Citation Nr: 0523404	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and a witness


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs.  
The appeal was remanded to the RO in October 2003 for 
additional development; that development is complete and the 
appeal is ready for final appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected left knee disorder is 
manifested by limitation of extension with pain to 10 degrees 
with no instability.  

3.  The veteran's service-connected left knee disorder is 
manifested by limitation of flexion recorded as from 90 to 
140 degrees.

4.  The veteran does not have demonstrable instability of the 
left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 disability rating for a left knee 
disability with limitation of flexion have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Code 5260 (2004).

2.  The criteria for a separate disability rating of 10 
percent, and no more, have been met for residuals of a left 
knee disability with limitation of extension.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Contentions
The veteran seeks entitlement to a rating higher than 20 
percent for his left knee disorder which has been 
characterized as stable post left tibial eminence fracture 
with associated traumatic arthritis.  He testified at the RO 
in December 2002 that his left leg has troubled him since is 
discharge from service.  He reported that he wore a brace on 
his knee and used a walker or a cane.  He believes that his 
disability has worsened.  

Applicable law
Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2001); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  
Separate diagnostic codes identify the various disabilities.  

Diagnostic Code 5260
Limitation of flexion of either leg to 45 degrees warrants a 
10 percent disability evaluation.  A 20 percent disability 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent disability evaluation requires that flexion be 
limited to 15 degrees.  



Diagnostic Code 5261
Limitation of extension of either leg to 10 degrees warrants 
a 10 percent disability evaluation.  A 20 percent disability 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent disability evaluation requires that extension be 
limited to 20 degrees.

Diagnostic Code 5257
Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires moderate impairment.  A 30 percent disability 
evaluation requires severe impairment.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2003).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a July 1, 1997 precedent opinion, the General Counsel of 
the VA observed that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R.§ 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97 (July 
1, 1997).

In a later opinion, VA General Counsel considered Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, and 
concluded that a veteran may receive a rating for a 
limitation in flexion only or a limitation in extension only, 
or the veteran may receive separate ratings for limitations 
in both flexion and extension.  VAOPGPREC 09-04 (September 
17, 2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R.§ 4.59 (20043).  

Left Knee Disorder
The veteran has been examined on multiple occasions by VA in 
order to obtain the medical information necessary to rate his 
disability.  Pertinent findings from each examination will be 
reported.  

The veteran's most recent VA examination was conducted in 
October 2004.  He had full extension and 140 degrees of 
flexion without complaints of pain.  It is observed that he 
is quite ill with the effects of a disorder unrelated to 
service or his left knee.  He is confined to a wheel chair 
and had a cerebrovascular accident 5 years prior, leaving him 
with hemiplegia and dyspagia.  Swelling, effusion, deformity 
or patellar instability were not present.  The collateral 
ligaments were stable to varus/valgus stress.  Anterior and 
posterior drawer signs were stable and moderate muscular 
atrophy secondary to disuse was reported.  X-ray of the left 
knee showed a healed, undisplaced fracture of the left tibial 
eminence without narrowing of the articular cartilage, 
osteophyte formation or subchondral sclerosis.  The examiner 
commented that the veteran is unable to walk, has not walked 
in years, and that the weakness, incoordination and 
fatigability are the result of his central nervous system 
problem, not his left knee.  He was unable to estimate the 
range of motion, amount of pain, or functional capacity 
during flare-up without resorting to pure speculation.  The 
diagnosis was status post healed undisplaced fracture of the 
left tibial eminence and right hemiplegia and dysphagia 
secondary to a cerebrovascular accident.  

The veteran was examined by VA on other several other 
occasions.  In May 2002, it was noted he could not walk or 
stand without assistance.  Generalized atrophy of the muscles 
was observed.  The left knee appeared larger than the right, 
but there was no swelling or tenderness noted.  Active motion 
was from 5 to 90 degrees.  Passive motion was from 0 to 120 
degrees, where marked discomfort was noted.  He was tested, 
but there was no instability in the knee joint.  The examiner 
commented that there was some pain during range of motion 
testing and that he [the veteran] may experience further 
limitations during exacerbations, however, to what extent it 
could not be determined.  When examined in December 2000, the 
veteran was unable to walk or stand and was wheelchair bound.  
Passive range of motion was from 0 to 120 degrees and he was 
unable to perform active range of motion due to weakness.  
The examiner commented that this weakness was of a general 
nature and not specific to the joint.  Evidence in the file 
shows human immunodeficiency virus with poly multifocal 
leukoencephalopathy was diagnosed in January 2001.  

VA outpatient treatment notes document the veteran's 
complaints of chronic pain in the knee, without any 
additional information regarding range of motion or 
instability.  Passive motion was from 0 to 120 degrees, and 
there was no instability in the knee joint.  The findings 
made on VA examination in October 1999 show he could walk 
with a slight limp of the left leg, could never fully extend 
his left leg when standing and could not extend on active 
motion beyond 10 degrees.  He experienced pain with passive 
extension.  Flexion was to 120 degrees with passive flexion 
to 125 degrees with pain in the last 5 degrees.  There was no 
evidence of instability upon testing.  

In order to award 30 percent for his service-connected left 
knee disability, the associated symptoms must approximate the 
levels of disability described in the diagnostic codes 
associated with the knee.  None of the findings on any of the 
VA examinations conducted during this appeal show instability 
of the knee, hence, a 30 percent disability is not warranted 
under diagnostic code 5257 which requires severe instability.  

Passive or active limitation of flexion has never been 
measured as limited to 15 degrees, with or without pain; with 
these findings, a 30 percent rating is not warranted under 
diagnostic code 5260.  

Active extension was limited by pain to 10 degrees when 
examined in October 1999.  This finding meets what is 
required under diagnostic code 5261, and as noted above, a 
separate rating is permissible under VA law.  This finding 
has not been repeated on subsequent VA examinations; however, 
VA must consider that the veteran has had additional 
nonservice connected disabilities that mask his symptoms.  
Examiners have repeatedly indicated that the veteran has 
suffered from an incident that has left him generally weak 
and unable to walk for many years.  The impressions recorded 
prior to his cerebrovascular accident are significant in this 
case.  

The veteran is not entitled to an increased rating under any 
other diagnostic code applicable to the knee and leg.  
Ankylosis of the knee is not demonstrated.  There is no 
dislocated cartilage present, the tibia and fibular are not 
impaired by nonunion or malunion.  Genu recurvatum is not 
demonstrated.  He is not entitled to an increase under 
diagnostic codes 5256, 5258, 5259, 5262, or 5263.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the service-connected 
left knee disability.  Specifically, the Board finds that 
this disability is appropriately rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code, 5260 
(2004).  

As noted above, on examination of October 1999, left knee 
extension was limited to 10 degrees, which warrants an 
evaluation of 10 percent under this code.  As such, a 10 
percent evaluation was warranted at that time.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).   

Higher evaluations under both limitation of motion codes 
noted above have been considered; however, none of the range 
of motion studies conducted would result in ratings higher 
than 10 percent under these codes.  As noted above, the 
findings made on range of motion studies recently conducted 
(to include extension motion, which was the only compensable 
limitation of motion) took into consideration pain, fatigue, 
weakness, incoordination, and repetition, and while it is 
also noted that the veteran experiences flare-ups of knee 
pain on a weekly basis, such is accurately reflected, even 
when considering the dictates of DeLuca, in the 10 percent 
evaluation assigned. 

The probative evidence of record including the veteran's 
written statements on appeal have been reviewed.  The 
veteran's left knee disability has been shown to be 
manifested by essentially full flexion and limitation of 
extension of the joint.  

In the absence of evidence showing actual or functional 
limitation of flexion to 15 degrees; extension to 15 degrees; 
or joint instability, the current 20 percent evaluation 
adequately reflects the veteran's left knee disability as 
regards flexion, with an additional 10 percent disability to 
compensate him for loss of extension.  

VCAA
There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA at the time of the decision 
on appeal, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant was 
notified in the October 1999 rating decision that the 
evidence did not show that he had met the relevant criteria 
for an increased rating for his service-connected left knee 
disability.  The rating decision, as well as the statement of 
the case (SOC), and subsequent supplemental statements of the 
case informed the appellant of the evidence needed to 
substantiate his claim.  In January 2002, the veteran was 
notified of the provisions of the VCAA.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The discussions in the 
rating decision, SOC, SSOCs and the January 2002 letter 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. § 
5103A (West Supp. 2001).  The appellant has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to this claim, and has indicated that he 
receives all treatment from VA.  The RO has obtained VA as 
well as service medical records from the National Personnel 
Records Center.  In addition, the appellant has been afforded 
several VA examinations for the disability in issue.  In this 
regard, the veteran argued that he should be given another VA 
examination as he was unhappy with the way he was treated, 
and he was provided with another VA examination.  VA has done 
everything reasonably possible to assist him and that there 
is sufficient evidence of record to decide his claim 
properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski , 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

ORDER

1.  A separate 10 percent evaluation for the veteran's left 
knee disorder based upon limitation of extension is GRANTED 
subject to the laws and regulations governing the award of 
monetary benefits.  

2.  An increased evaluation for the veteran's left knee 
disorder based upon limitation of flexion is DENIED.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


